DETAILED ACTION
Status of Claims
This notice of allowability is in reply to the 9/28/21 RCE. 
Claims 21-23, 26, 29-31, 34, 37-39, 41-49 pending and allowable.

Allowable Subject Matter
Claims 21-23, 26, 29-31, 34, 37-39, 41-49 are allowed. 	

Examiner’s Reasons for Allowance
101
The currently amended independent claims include significantly more than any alleged abstract idea. The currently amended independent claims constitute an "ordered combination" that provide a specific, discrete implementation that provides significantly more than the abstract idea itself. To illustrate, the currently amended independent claims recite an ordered combination of features that are comparable to BASCOM Global Internet Services, Inc. v. AT&T Mobility LLC, 2016 WL 3514158, (Fed. Cir. June 27, 2016). In BASCOM, the Federal Circuit held that "an inventive concept can be found in the ordered combination of claim limitations that transform the abstract idea into a particular, practical application of that abstract idea." Id. In particular, the currently amended independent claims are directed towards a specific, discrete implementation of machine learning for generating first and second simulated models using a weight matrix and interactive interface and 
103
The closest prior art is Bai (US 2012/0046991) in view of Crites (US 2012/0116787) in view of Bai (US 2012016716 A1) in view of Kitts (US 2012/0054021) 
In cited art and after further searching, Examiner was not able to find each & every limitation of the 5/26 /21 claims amended claims including 
collecting, via an interactive user interface, a second portion of time series stimulus data and a second portion of time series response data for the plurality of marketing channels of the advertising campaign;
reducing computational resource consumption associated with generating an updated version of at least one of the learning model or the first simulated model by applying the second portion of time series stimulus data and the second portion of time series response data to the first simulated model to generate a second simulated model; and
executing, with the second simulated model, a simulation ... to determine an effectiveness value ... representative of an effect of the first marketing channel on the other marketing channels of the advertising campaign.

 --- as well as all the other limitations. 
Examiner tried to find art with a) all the limitations of the claim with references that can be reasonably combined with one another without resort to hindsight bias. Examiner was unsuccessful. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BREFFNI X BAGGOT whose telephone number is (571)272-7154.  The examiner can normally be reached on M-F 8a-10a, 12p-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime Rojas can be reached on 571-270-5491.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BREFFNI BAGGOT/Primary Examiner, Art Unit 3681